Exhibit 10.20

 

FIRST FARMERS AND MERCHANTS BANK
DIRECTOR DEFERRED COMPENSATION AGREEMENT

 

This Director Deferred Compensation Agreement (the “Agreement”) is adopted this
         day of                               , by and between First Farmers and
Merchants Bank, a state-chartered bank located in Columbia, Tennessee (the
“Bank”), and                                (the “Director”) and is effective as
of the        day of                 .

 

The purpose of this Agreement is to provide specified benefits to the Director
who contributes to the continued growth, development and future business success
of the Bank.

 

ARTICLE 1
Definitions

 

Whenever used in this Agreement, the following words and phrases shall have the
meaning specified:

 

1.1                                “Beneficiary” means each designated person,
or the estate of the deceased Director, entitled to benefits, if any, upon the
death of the Director determined pursuant to Article 6.

 

1.2                                “Beneficiary Designation Form” means the form
established from time to time by the Plan Administrator that the Director
completes signs and returns to the Plan Administrator to designate one or more
beneficiaries.

 

1.3                                “Board” means the Board of Directors of the
Bank as from time to time constituted.

 

1.4                                “Change in Control” means a change in the
ownership or effective control of the Bank, as such change is defined in
section 409A of the code and regulations there under.

 

1.5                                “Code” means the Internal Revenue Code of
1986, as amended.

 

1.6                                “Crediting Rate” means the Wall Street
Journal Prime Rate as published on the last business day of the previous Plan
Year plus three percent (3%), with a maximum rate of nine and three quarters
percent (9.75%).

 

1.7                                “Deferrals” means the amount of Fees which
the Director elects to defer according to this Agreement. In the absence of a
valid Deferral Election Form, Deferrals shall mean one hundred percent (100%) of
the Fees.

 

--------------------------------------------------------------------------------


 

1.8                                “Deferral Account” means the Bank’s
accounting of the Director’s accumulated Deferrals, plus accrued interest.

 

1.9                                “Deferral Election Form” means the form
established from time to time by the plan Administrator that the Director
completes, signs, and returns to the Plan Administrator to designate the amount
of the deferrals.

 

1.10                          “Distribution Election Form” means the form
established from time to time by the Plan Administrator that the Director
completes, signs, and returns to the Plan Administrator to designate the time
and form of distribution.

 

1.11                          “Fees” means the total fees payable to the
Director during a Plan Year.

 

1.12                          “Original Effective Date” means
                  .

 

1.13                          “Plan Administrator” means the plan administrator
described in Article 8.

 

1.14                          “Plan Year” means each twelve (12) month period
commencing on January 1st and ending on December 31st of each year.

 

1.15                          “Separation from Service” In accordance with
Section 409A, “Separation from Service” shall mean the Director dies, retires,
or otherwise has a termination of service with the Bank. However, the employment
relationship is treated as continuing intact while the individual is on military
leave, sick leave, or other bona fide leave of absence if the period of such
leave does not exceed six (6) months, or if longer, so long as the individual
retains a right to reemployment with the service recipient under an applicable
statute or by contract. For purposes of this definition, a leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Director will return to perform services for the Bank. If
the period of leave exceeds six (6) months and the individual does not retain a
right to reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six (6) month period. Notwithstanding the foregoing, where a leave of absence is
due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months, where such impairment causes the Director to be
unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a twenty-nine (29) month period of
absence may be substituted for such six (6) month period.

 

Whether a termination of service has occurred is determined based on whether the
facts and circumstances indicate that the Bank and Director reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the Director would perform

 

2

--------------------------------------------------------------------------------


 

after such date (whether as a Director or as an independent contractor) would
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services performed (whether as a Director or an independent
contractor) over the immediately preceding thirty-six (36) month period (or the
full period of services to the Bank if the Director has been providing services
to the Bank less than 36 months). Facts and circumstances to be considered in
making this determination include, but are not limited to, whether the Director
continues to be treated as an Director for other purposes (such as continuation
of salary and participation in Director benefit programs), whether similarly
situated service providers have been treated consistently, and whether the
Director is permitted, and realistically available, to perform services for
other service recipients in the same line of business. A Director is presumed to
have separated from service where the level of bona fide services performed
decreases to a level equal to twenty percent (20%) or less of the average level
of services performed by the Director during the immediately preceding
thirty-six (36) month period. A Director will be presumed not to have separated
from service where the level of bona fide services performed continues at a
level that is fifty percent (50%) or more of the average level of service
performed by the Director during the immediately preceding thirty-six (36) month
period.

 

1.16                          “Termination for Cause” means a Separation from
Service for:

 

(a)                                  Gross negligence or gross neglect of duties
to the Bank; or

 

(b)                                 Conviction of a felony or of a gross
misdemeanor involving moral turpitude in connection with the Director’s service
with the Bank; or

 

(c)                                  Fraud, disloyalty, dishonesty or willful
violation of any law or significant Bank policy committed in connection with the
Director’s service and resulting in a material adverse effect on the Bank.

 

1.17                          “Unforeseeable Emergency” means a severe financial
hardship to the Director resulting from an illness or accident of the Director,
the Director’s spouse, or the Director’s dependent (as defined in
Section 152(a) of the Code), loss of the Director’s property due to casualty, or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Director.

 

Article 2
Deferral Election

 

2.1                                “Elections Generally”. In any Plan Year
during which Director defers fees, Director shall file a Deferral Election
Form for any fees deferred. Such form shall be filed with the Plan Administrator
no later than the end of the Plan

 

3

--------------------------------------------------------------------------------


 

Year preceding the Plan Year during which services will be performed for fees
deferred, and is effective only to deferred fees that have not yet been earned
by the Director.

 

2.2                                A deferral election submitted for a
particular year may continue to be valid for succeeding years until changed or
modified. Deferral elections, once made, however, are irrevocable for the Plan
Year in which the fees are to be deferred.

 

A.                                   Initial Deferral Election(s).

 

Upon notification of eligibility in this Agreement during the initial Plan Year,
and if Director elects to defer fees, Director shall deliver to the Plan
Administrator:

 

(a)                                  a Deferral Election Form, signed and dated;

 

(b)                                 a Beneficiary Form, signed and dated;

 

(c)                                  a Distribution Election Form, signed and
dated.

 

The Director shall deliver such forms to the Plan Administrator within thirty
(30) days of notification of eligibility, and shall set forth on the forms the
amount of fees to be deferred.

 

2.3                                Change in Form or Timing of Distributions.
All changes in the form or timing of distributions hereunder must comply with
the following requirements. The changes:

 

(a)                                  may not accelerate the time or schedule of
any distribution, except as provided in Section 409A of the Code and the
regulations thereunder;

 

(b)                                 must, for benefits distributable under
Section 4.1, delay the commencement of distributions for a minimum of five
(5) years from the date the first distribution was originally scheduled to be
made; and

 

(c)                                  must take effect not less than twelve (12)
months after the election is made.

 

Article 3
Deferral Account

 

3.1                                Establishing and Crediting. The Bank shall
establish a Deferral Account on its books for the Director and shall credit to
the Deferral Account the following amounts:

 

4

--------------------------------------------------------------------------------


 

(a)                                  Any Deferrals hereunder: and

 

(b)                                 Interest as follows:

 

(i)                                   On the last day of each month and
immediately prior to the distribution of any benefits, but only until
commencement of benefit distributions under this Agreement, interest shall be
credited on the Deferral Account at an annual rate equal to the Crediting Rate,
compounded monthly; and

 

(ii)                                Prior to the commencement of any
distributions hereunder, the Board, in its sole discretion, may change the rate
used to calculate interest credited on the unpaid Deferral Account balance
during any applicable installment period. Once the annual interest rate is
determined it will compound monthly on the last day of each month.

 

3.2                                Accounting Device Only. The Deferral Account
is solely a device for measuring amounts to be paid under this Agreement. The
Deferral Account is not a trust fund of any kind. The Director is a general
unsecured creditor of the Bank for the distribution of benefits. The benefits
represent the mere Bank promise to distribute such benefits. The Director’s
rights are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment by the
Director’s creditors.

 

Article 4
Distributions During Lifetime

 

4.1                                Separation from Service Benefit. Upon
Separation from Service, the Bank shall distribute to the Director the benefit
described in this section 4.1.

 

4.1.1                      Amount of Benefit. The benefit under this Section 4.1
is the Deferral Account balance at Separation from Service.

 

4.1.2                      Distribution of Benefit. The Bank shall pay the
benefit to the Director as elected by the Director on the Distribution Election
Form commencing within sixty (60) days following Separation from Service. In the
event the Director elects monthly installments, the Bank shall annuitize the
Deferral Account using an interest rate determined in accordance with
Section 3.1(b)(ii).

 

4.2                                Hardship Distribution. The Bank will permit
early withdrawals for an unforeseeable emergency under certain circumstances
arising as a result of events beyond the control of the Director. The Director
may submit an application for an in-service early withdrawal due to an
unforeseeable

 

5

--------------------------------------------------------------------------------


 

emergency to the Board of Directors. If, in the discretion of the Board, the
Director is permitted to take an early withdrawal due to an unforeseeable
emergency, the Board shall make a distribution to such Director from the
Director’s Account. Such distribution shall be paid in one (1) lump sum payment
within thirty (30) days, after the Board determines that the Director is
permitted to take an early withdrawal due to an unforeseeable emergency. The
amount of such lump sum payment shall be limited to the amount reasonably
necessary to meet the Director’s requirements to the extent such emergency is
not relieved through reimbursement or compensation from insurance or otherwise,
by liquidation of the Director’s assets, (to the extent the liquidation of such
assets will not cause severe financial hardship) or by cessation of deferrals.
For purposes of this section the term “unforeseeable emergency” means a severe
financial hardship to the Director resulting from an illness or accident of the
Director, the Director’s spouse, the Director’s dependent, or the Director’s
Beneficiary, loss of the Director’s property due to casualty, other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Director. The imminent foreclosure of or eviction from
the service provider’s primary residence may constitute an unforeseeable
emergency. In addition, the need to pay for medical expenses, including
non-refundable deductibles, as well as for the costs of prescription drug
medication, may constitute an unforeseeable emergency. Finally, the need to pay
for the funeral expenses of a spouse, a beneficiary, or a dependent may also
constitute an unforeseeable emergency. At all times this definition shall be
construed in accordance with the definition under Section 409A. If the Director
seeks to terminate any current deferral elections or re-start the deferral
election, it must be done in accordance with Section 409A.

 

4.3                                Restriction on Timing of Distribution.
Notwithstanding any provision of this Agreement to the contrary, if the Director
is considered a Specified Employee at Separation from Service under such
procedures as established by the Bank in accordance with Section 409A of the
Code, benefit distributions that are made upon Separation from Service may not
commence earlier than six (6) months after the date of such Separation from
Service. Therefore, in the event this Section 4.3 is applicable to the Director,
any distribution which would otherwise be paid to the Director within the first
six months following the Separation from Service shall be accumulated and paid
to the Director in a lump sum on the first day of the seventh month following
the Separation from Service. All subsequent distributions shall be paid in the
manner specified.

 

4.4                                Distributions Upon Income Inclusion Under
Section 409A of the Code. Upon the inclusion of any portion of the Deferral
Account balance into the Director’s income as a result of the failure of this
non-qualified deferred

 

6

--------------------------------------------------------------------------------


 

compensation plan to comply with the requirements of Section 409A of the Code,
to the extent such tax liability can be covered by the Deferral Account balance,
a distribution shall be made as soon as is administratively practicable
following the discovery of the plan failure.

 

Article 5
Distributions at Death

 

5.1                                Death During Active Service. If the Director
dies while in active service to the Bank, the Bank shall distribute to the
Beneficiary the benefit described in this Section 5.1. This benefit shall be
distributed in lieu of the benefit under Article 4.

 

5.1.1                      Amount of Benefit. The benefit under this Section 5.1
is the greater of (i) the Deferral Account balance determined as of the date of
the Director’s death, or (ii) $                .

 

5.1.2                      Distribution of Benefit. The Bank shall pay the
benefit to the Beneficiary as elected by the Director on the Distribution
Election Form commencing within sixty (60) days following the Director’s death.
In the event the Director elects monthly installments, the Bank shall annuitize
the Deferral Account using an interest rate determined in accordance with
Section 3.1(b)(ii).

 

5.2                                Death During Distribution of a Benefit. If
the Director dies after any benefit distributions have commenced under this
Agreement but before receiving all such distributions, the Bank shall distribute
to the Beneficiary the remaining benefits at the same time and in the same
amounts that would have been distributed to the Director had the Director
survived.

 

5.3                                Death After Separation from Service But
Before Benefit Distributions Commence. If the Director is entitled to benefit
distributions under this Agreement, but dies prior to the commencement of said
benefit distributions, the Bank shall distribute to the Beneficiary the same
benefits that the Director was entitled to prior to death except that the
benefit distributions shall commence within thirty (30) days following receipt
by the Bank of the Director’s death certificate.

 

Article 6
Beneficiaries

 

6.1                                Beneficiary. The Director shall have the
right, at any time, to designate a Beneficiary(ies) to receive any benefits
distributable under the Agreement to a Beneficiary upon the death of the
Director. The Beneficiary designated under this Agreement may be the same as or
different from the beneficiary

 

7

--------------------------------------------------------------------------------


 

designation under any other plan of the Bank in which the Director participates.

 

6.2                               Beneficiary Designation Change. The Director
shall designate a Beneficiary by completing and signing the Beneficiary
Designation Form, and delivering it to the Plan Administrator or its designated
agent. The Director’s beneficiary designation shall be deemed automatically
revoked if the Beneficiary predeceases the Director or if the Director names a
spouse as Beneficiary and the marriage is subsequently dissolved. The Director
shall have the right to change a Beneficiary by completing, signing and
otherwise complying with the terms of the Beneficiary Designation Form and the
Plan Administrator’s rules and procedures, as in effect from time to time. Upon
the acceptance by the Plan Administrator of a new Beneficiary Designation Form,
all Beneficiary designations previously filed shall be cancelled. The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation
Form filed by the Director and accepted by the Plan Administrator prior to the
Director’s death.

 

6.3                               Acknowledgement. No designation or change in
designation of a Beneficiary shall be effective until received, accepted and
acknowledged in writing by the Plan Administrator or its designated agent.

 

6.4                               No Beneficiary Designation. If the Director
dies without a valid Beneficiary designation, or if all designated Beneficiaries
predecease the Director, then the Director’s spouse shall be the designated
Beneficiary. If the Director has no surviving spouse, the benefits shall be paid
to the personal representative of the Director’s estate.

 

6.5                               Facility of Distribution. If the Plan
Administrator determines in its discretion that a benefit is to be paid to a
minor, to a person declared incompetent, or to a person incapable of handling
the disposition of that person’s property, the Plan Administrator may direct
distribution of such benefit to the guardian, legal representative or person
having the care or custody of such minor, incompetent person or incapable
person. The Plan Administrator may require proof of incompetence, minority or
guardianship as it may deem appropriate prior to distribution of the benefit.
Any distribution of a benefit shall be a distribution for the account of the
Director and the Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Agreement for such distribution amount.

 

Article 7
General Limitations

 

7.1                               Termination for Cause. Notwithstanding any
provision of this Agreement to the contrary, the Bank shall not distribute any
benefit under this Agreement

 

8

--------------------------------------------------------------------------------


 

in excess of the Deferrals if the Director’s service with the Bank is terminated
due to a Termination for Cause.

 

7.2                               Suicide or Misstatement. Notwithstanding any
provision of this Agreement to the contrary, the Bank shall not distribute any
benefit under this Agreement in excess of the Deferrals if the Director commits
suicide within two years after the Original Effective Date of this Agreement, or
if an insurance company which issued a life insurance policy covering the
Director and owned by the Bank denies coverage (i) for material misstatements of
fact made by the Director on an application for such life insurance, or (ii) for
any other reason.

 

Article 8
Administration of Agreement

 

8.1                               Plan Administrator Duties. This Agreement
shall be administered by a Plan Administrator which shall consist of the Board,
or such committee or person(s) as the Board shall appoint. The Plan
Administrator shall administer this Agreement according to its express terms and
shall also have the discretion and authority to (i) make, amend interpret and
enforce all appropriate rules and regulations for the administration of this
Agreement and (ii) decide or resolve any and all questions including
interpretations of this Agreement, as may arise in connection with the Agreement
to the extent the exercise of such discretion and authority does not conflict
with Section 409A of the Code and regulations thereunder.

 

8.2                               Agents. In the administration of this
Agreement, the Plan Administrator may employ agents and delegate to them such
administrative duties as it sees fit, (including acting through a duly appointed
representative), and may from time to time consult with counsel who may be
counsel to the Bank.

 

8.3                               Binding Effect of Decisions. The decision or
action of the Plan Administrator with respect to any question arising out of or
in connection with the administration, interpretation and application of the
Agreement and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Agreement.

 

8.4                               Indemnity of Plan Administrator. The Bank
shall indemnify and hold harmless the members of the Plan Administrator against
any and all claims, losses, damages, expenses or liabilities arising from any
action or failure to act with respect to this Agreement, except in the case of
willful misconduct by the Plan Administrator or any of its members.

 

8.5                               Bank Information. To enable the Plan
Administrator to perform its functions, the Bank shall supply full and timely
information to the Plan Administrator

 

9

--------------------------------------------------------------------------------


 

on all matters relating to the Compensations of its Directors, the date and
circumstances of the retirement, Disability, death or Separation from Service of
its Directors, and such other pertinent information as the Plan Administrator
may reasonably require.

 

8.6                               Statement of Accounts. The Plan Administrator
shall provide to the Director, within one hundred twenty (120) days after the
end of each Plan Year, a statement setting forth the Deferral Account balance.

 

Article 9
Claims and Review Procedures

 

9.1                               Claims Procedure. The Director or Beneficiary
(“Claimant”) who has not received benefits under the Agreement that he or she
believes should be paid shall make a claim for such benefits as follows:

 

9.1.1                      Initiation - Written Claim. The Claimant initiates a
claim by submitting to the Bank a written claim for the benefits. If such a
claim relates to the contents of a notice received by the Claimant, the claim
must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within one hundred eighty (180) days of
the date on which the event that caused the claim to arise occurred. The claim
must state with particularity the determination desired by the Claimant.

 

9.1.2                      Timing of Bank Response. The Bank shall respond to
such Claimant within ninety (90) days after receiving the claim. If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank can extend the response period by an additional ninety (90) days
by notifying the Claimant in writing, prior to the end of the initial ninety
(90) day period that an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Bank expects
to render its decision.

 

9.1.3                      Notice of Decision. If the Bank denies part or all of
the claim, the Bank shall notify the Claimant in writing of such denial. The
Bank shall write the notification in a manner calculated to be understood by the
Claimant. The notification shall set forth:

 

(a)                                  The specific reasons for the denial,

 

(b)                                 A reference to the specific provisions of
the Agreement on which the denial is based,

 

10

--------------------------------------------------------------------------------


 

(c)                                  A description of any additional information
or material necessary for the Claimant to perfect the claim and an explanation
of why it is needed, and

 

(d)                                 An explanation of the Agreement’s review
procedures and the time limits applicable to such procedures.

 

9.2                               Review Procedure. If the Bank denies part or
all of the claim, the Claimant shall have the opportunity for a full and fair
review by the Bank of the denial, as follows:

 

9.2.1                      Initiation - Written Request. To initiate the review,
the Claimant, within 60 days after receiving the Bank’s notice of denial, must
file with the Bank a written request for review.

 

9.2.2                      Additional Submissions - Information Access. The
Claimant shall then have the opportunity to submit written comments, documents,
records and other information relating to the claim. The Bank shall also provide
the Claimant, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to the Claimant’s
claim for benefits.

 

9.2.3                      Considerations on Review. In considering the review,
the Bank shall take into account all materials and information the Claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

 

9.2.4                      Timing of Bank Response. The Bank shall respond in
writing to such Claimant within 60 days after receiving the request for review.
If the Bank determines that special circumstances require additional time for
processing the claim, the Bank can extend the response period by an additional
60 days by notifying the Claimant in writing, prior to the end of the initial
60-day period that an additional period is required. The notice of extension
must set for the special circumstances and the date by which the Bank expects to
render its decision.

 

9.2.5                      Notice of Decision. The Bank shall notify the
Claimant in writing of its decision on review. The Bank shall write the
notification in a manner calculated to be understood by the Claimant. The
notification shall set forth:

 

(a)                                  The specific reasons for the denial,

 

(b)                                 A reference to the specific provisions of
the Agreement on which the denial is based, and

 

11

--------------------------------------------------------------------------------


 

(c)                                  A statement that the Claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to the Claimant’s
claim for benefits.

 

Article 10
Amendments and Termination

 

10.1                         Amendments. The Bank may amend this Agreement
unilaterally at any time. However, no amendment may be made which would reduce
amounts payable under this Agreement to the Director or a Beneficiary without
such person’s written consent.

 

10.2                         Plan Termination Generally. The Bank may
unilaterally terminate this Agreement at any time upon 90 days advance written
notice to the Director. Except as provided in Treasury Regulation
1.409A-3(j) (4) a payment of deferred compensation may not be accelerated.

 

Article 11
Miscellaneous

 

11.1                         Binding Effect. This Agreement shall bind the
Director and the Bank and their beneficiaries, survivors, executors,
administrators and transferees.

 

11.2                         No Guarantee of Service. This Agreement is not a
contract for service. It does not give the Director the right to remain as a
director of the Bank, nor does it interfere with the Bank’s right to discharge
the Director. It also does not require the Director to remain a director nor
interfere with the Director’s right to terminate service at any time.

 

11.3                         Non-Transferability. Benefits under this Agreement
cannot be sold, transferred, assigned, pledged, attached or encumbered in any
manner.

 

11.4                         Tax Withholding and Reporting. The Bank shall
withhold any taxes that are required to be withheld, from the benefits provided
under this Agreement. Director acknowledges that the Bank’s sole liability
regarding taxes is to forward any amounts withheld to the appropriate taxing
authority(ies). Further, the Bank shall satisfy all applicable reporting
requirements, including those under Section 409A of the Code and regulations
thereunder.

 

11.5                         Applicable Law. The Agreement and all rights
hereunder shall be governed by the laws of the State of Tennessee, except to the
extent preempted by the laws of the United States of America.

 

11.6                         Unfunded Arrangement. The Director and the
Beneficiary are general unsecured creditors of the Bank for the distribution of
benefits under this

 

12

--------------------------------------------------------------------------------


 

Agreement. The benefits represent the mere promise by the Bank to distribute
such benefits. The rights to benefits are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors. Any insurance on the Director’s life or
other informal funding asset is a general asset of the Bank to which the
Director and the Beneficiary have no preferred or secured claim.

 

11.7                         Reorganization. The Bank shall not merge or
consolidate into or with another Bank, or reorganize, or sell substantially all
of its assets to another Bank, firm, or person unless such succeeding or
continuing Bank, firm, or person agrees to assume and discharge the obligations
of the Bank under this Agreement. Upon the occurrence of such event, the term
“Bank” as used in this Agreement shall be deemed to refer to the successor or
survivor Bank.

 

11.8                         Entire Agreement. This Agreement constitutes the
entire agreement between the Bank and the Director as to the subject matter
hereof. No rights are granted to the Director by virtue of this Agreement other
than those specifically set forth herein.

 

11.9                         Interpretation. Wherever the fulfillment of the
intent and purpose of this Agreement requires, and the context will permit, the
use of the masculine gender includes the feminine and use of the singular
includes the plural.

 

11.10                   Alternative Action. In the event it shall become
impossible for the Bank or the Plan Administrator to perform any act required by
this Agreement, the Bank or Plan Administrator may, in its discretion, perform
such alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Bank, provided that such
alternative acts do not violate Section 409A of the Code.

 

11.11                   Headings. Article and section headings are for
convenient reference only and shall not control or affect the meaning or
construction of any of its provisions.

 

11.12                   Validity. In case any provision of this Agreement shall
be illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Agreement shall be construed and
enforced as if such illegal and invalid provision has never been inserted
herein.

 

11.13                   Notice. Any notice or filing required or permitted to be
given to the Plan Administrator under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, to the
address below:

 

13

--------------------------------------------------------------------------------


 

First Farmers and Merchants Bank
816 S. Garden Street
Columbia, Tennessee 38402-1148

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification. Any notice or filing required or permitted to be
given to the Director under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by mail, to the last known address of the Director.

 

11.14.                Permissible Acceleration Provision. Under
Section 409A-3(j)(4), a payment of deferred compensation may not be accelerated
except as provided in regulations by the Internal Revenue Code. This Agreement
allows all permissible payment accelerations under 409A-3(j)(4) that include but
are not limited to payments necessary to comply with a domestic relations order,
payments necessary to comply with certain conflict of interest rules, payments
intended to pay employment taxes, and other permissible payments are allowed as
permitted by statute or regulation.

 

11.15                   Compliance with Section 409A. This Agreement shall at
all times be administered and the provisions of this Agreement shall be
interpreted consistent with the requirements of Section 409A of the Code and any
and all regulations thereunder, including such regulations as may be promulgated
after the Effective Date of this Agreement.

 

IN WITNESS WHEREOF, the Bank and the Director have signed this Agreement as of
                            , 2007.

 

 

Director:

 

Bank:

 

 

 

 

 

FIRST FARMERS AND MERCHANTS BANK

 

 

Columbia, Tennessee

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

Witness

 

 

 

14

--------------------------------------------------------------------------------


 

SCHEDULE

TO

FIRST FARMERS AND MERCHANTS BANK

DIRECTOR DEFERRED COMPENSATION AGREEMENT

 

Director

 

Amount in Section 5.1.1(ii)

 

M. Darlene Baxter

 

$

176,500

 

W. Lacy Upchurch

 

163,000

 

 

15

--------------------------------------------------------------------------------